In re Tucker, Bruce; — Plaintiffs); applying for supervisory and/or remedial writs; *415Parish of Webster, 26th Judicial District Court, Div. “C”, No. 55,457; to the Court of Appeal, Second Circuit, No. 26635t-KH.
Writ granted in part, otherwise denied. Because the terms of the statute under which relator was sentenced do not include a prohibition on parole for the entire term, see R.S. 14:62.2 the district court is directed to resen-tence relator to a term which does not include such a prohibition. Except for the one-year restriction provided for in the underlying statute, relator’s parole eligibility is to be determined by the Department of Corrections pursuant to R.S. 15:574.4. See St. Amant v. 19th JDC, 94-0567 (La. 9/3/96) 678 So.2d 536; State v. Bell, 543 So.2d 965, 970 (La.App. 4th Cir.1989).
KIMBALL, J., not on panel.